J-S16013-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

LARRY T. ZGURO

                        Appellant                   No. 1448 MDA 2014


           Appeal from the Judgment of Sentence May 23, 2014
             In the Court of Common Pleas of Dauphin County
           Criminal Division at No(s): CP-22-CR-0002285-2006


BEFORE: PANELLA, J., OLSON, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                             FILED MAY 27, 2015

     Appellant, Larry T. Zguro, appeals from the judgment of sentence

imposed after the trial court revoked his sentence of probation.    The only

issue on appeal is whether the sentence imposed was excessive, considering

Zguro’s medical and rehabilitative needs. After careful review, we affirm.

     In 2006, Zguro entered a negotiated guilty plea to three counts of

theft by unlawful taking, arising from allegations that he had posed as a

home buyer to steal jewelry from homes on the market.         The trial court

sentenced Zguro to a term of imprisonment of 4 to 23 months, to be

followed by three years of probation. Zguro was immediately paroled and

transferred pursuant to a Massachusetts detainer.

     After Zguro was paroled in Massachusetts, he failed to report to his

Pennsylvania probation officer.     On April 27, 2011, his probation officer
J-S16013-15


learned that Zguro was serving a prison sentence in Nevada on charges of

receiving stolen property. Zguro was eventually extradited to Pennsylvania,

and on August 13, 2012, the trial court revoked his probation, closed his jail

sentence, and reinstated his sentence of probation.      His supervision was

then transferred to Nevada, where Zguro resided.

      On March 27, 2013, Zguro’s probation officer learned that Zguro was

once again in violation of his sentence by failing to report.         Shortly

thereafter, his probation officer issued a detainer under the Interstate

Compact. Nevada authorities arrested Zguro on April 7, 2013, and held him

pursuant to the detainer. Upon talking to Zguro by telephone the next day,

the officer learned that Zguro was suffering from prostate cancer.        The

officer attempted to lift the detainer in order to avoid the expense of

extradition of a seriously ill offender, but such an action was deemed

unavailable under the Interstate Compact.

      The officer contacted Zguro again and informed him that the detainer

was still active.   Zguro promised that he would pay off the balance of his

restitution and costs in order to have his case closed. Later that day, Zguro

left a message for his probation officer, claiming that he just missed the

overnight mail, and that the money would be sent the next day. It never

arrived.




                                     -2-
J-S16013-15


      Zguro again contacted his probation officer, claiming that he had been

transferred to California to treat his medical condition. The probation officer

requested documentation of Zguro’s hospitalization, but never received any.

      In February 2014, Zguro was arrested on the detainer while gambling

at a casino in Nevada. Zguro claimed that he could pay off his restitution

and costs from his gambling winnings, but no payment was ever made. At

the same time, Zguro accrued new charges of swindling a 75-year-old

woman out of nearly $20,000 in 2012. At the time of his revocation hearing,

Zguro had outstanding warrants in Massachusetts and Colorado.

      After reviewing Zguro’s history, and receiving evidence of his medical

condition, the trial court imposed a sentence of imprisonment of 18 to 36

months and a consecutive 3 year probationary sentence. However, the trial

court gave Zguro 29 days to pay his restitution to his Dauphin County

victims, in which case he would be released from prison.

      Zguro’s counsel filed post-sentence motions, which the trial court

denied, but no timely direct appeal was filed. On August 8, 2014, Zguro’s

direct appellate rights were reinstated via a Post Conviction Relief Act

petition asserting that counsel had been ineffective per se for failing to file

an appeal. This appeal followed.

      On appeal, Zguro raises only one issue.         He contends that the

sentence imposed by the trial court was excessive considering his medical

condition. Zguro concedes that this raises a challenge to the discretionary


                                     -3-
J-S16013-15


aspects of his sentence.     See Appellant’s Brief, at 8.      Our review of

revocation proceedings includes review of the discretionary aspects of the

sentence imposed.      See Commonwealth v. Cartrette, 83 A.3d 1030,

1042 (Pa. Super. 2013) (en banc).

      “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted). When challenging the discretionary aspects

of the sentence imposed, an appellant must present a substantial question

as to the inappropriateness of the sentence.       See Commonwealth v.

Tirado, 870 A.2d 362, 365 (Pa. Super. 2005). “Two requirements must be

met before we will review this challenge on its merits.” McAfee, 849 A.2d

at 274 (citation omitted). “First, an appellant must set forth in his brief a

concise statement of the reasons relied upon for allowance of appeal with

respect to the discretionary aspects of a sentence.” Id. (citation omitted).

      “Second, the appellant must show that there is a substantial question

that the sentence imposed is not appropriate under the Sentencing Code.”

Id. (citation omitted).   That is, “the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a

particular fundamental norm underlying the sentencing process.”       Tirado,

870 A.2d at 365 (citation omitted). We examine an appellant’s Rule 2119(f)

statement to determine whether a substantial question exists. See id. “Our


                                     -4-
J-S16013-15


inquiry must focus on the reasons for which the appeal is sought, in contrast

to the facts underlying the appeal, which are necessary only to decide the

appeal on the merits.” Id. (citation omitted); see also Pa.R.A.P. 2119(f).

      In the present case, Zguro’s appellate brief contains the requisite Rule

2119(f) concise statement, and, as such, is in technical compliance with the

requirements to challenge the discretionary aspects of a sentence.      Zguro

argues in his Rule 2119(f) statement that the sentence imposed by the trial

court was excessive, and that the trial court failed to consider his need for

rehabilitation, as required by 42 Pa.C.S.A. § 9721(b).         This raises a

substantial question for our review.    See Commonwealth v. Riggs, 63

A.3d 780, 786 (Pa. Super. 2012).

      We cannot conclude that the trial court abused its discretion. Zguro

has been given multiple opportunities to close this case out and pay

restitution to his victims; he has taken advantage of none of those

opportunities.   Furthermore, Zguro has a significant history of absconding

from supervision, as well as a significant criminal history.   The trial court

also indicated that part of the reason for imposing a lengthy period of

incarceration was to place Zguro in a state institution, which would be better

equipped to handle his medical condition.     Finally, it must be noted that

Zguro was given yet another opportunity to avoid this prison sentence by

paying his restitution within 29 days of being sentenced. Nothing about the




                                    -5-
J-S16013-15


sentence imposed is unreasonable.      We therefore conclude that Zguro’s

issue on appeal merits no relief.

      Judgment of sentence affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2015




                                    -6-